Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00222-CV

                                   IN RE HOME DEPOT, USA, INC.

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 27, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 14, 2022, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2020-CI-20642, styled John Davidsmeyer v. Home Depot USA, INC.,
Raymond Garza, Linda Briseno, Axel Arrendondo, and Christian Rojero, pending in the 407th Judicial District Court,
Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.